


110 HR 1776 IH: Call Center Consumer’s Right to Know

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1776
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Altmire
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require employees at a call center who either initiate
		  or receive telephone calls to disclose the physical location of such
		  employees.
	
	
		1.Short titleThis Act may be cited as the
			 Call Center Consumer’s Right to Know
			 Act.
		2.Call center
			 requirements
			(a)In
			 generalA United States
			 corporation or its subsidiaries that utilizes a call center to initiate
			 telephone calls to, or receive telephone calls from, individuals located in the
			 United States, shall require each employee in the call center to disclose the
			 physical location of such employee at the beginning of each telephone call so
			 initiated or received.
			(b)Certification
			 RequirementA corporation or subsidiary described in subsection
			 (a) shall annually certify to the Federal Trade Commission whether or not the
			 corporation or subsidiary, and the employees of the corporation or subsidiary
			 at its call centers, have complied with that subsection.
			(c)NoncomplianceA
			 corporation or subsidiary that violates subsection (a) shall be subject to such
			 civil penalties as the Federal Trade Commission prescribes under section
			 3.
			(d)Call Center
			 DefinedIn this section, the term call center means
			 a location that provides customer-based service and sales assistance or
			 technical assistance and expertise to individuals located in the United States
			 via telephone, the Internet, or other telecommunications and information
			 technology.
			3.Federal Trade
			 Commission RulesNot later
			 than 9 months after the date of enactment of this Act, the Federal Trade
			 Commission shall prescribe rules to provide for effective monitoring and
			 compliance with this Act. The Federal Trade Commission’s rulemaking shall
			 include appropriate civil penalties for noncompliance with this Act.
		
